DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Winstead (U.S. 2011/0107986A1).
Winstead discloses “A method of operating an engine is provided. The engine includes operating a cylinder with net exhaust flow from the exhaust manifold, through the cylinder, to the intake manifold. Concurrently, another cylinder may operate to carry out combustion with net flow from the intake to the exhaust. In this way, exhaust in the intake manifold may be adjusted by varying valve operation of the first cylinder.” (Abstract)
Regarding Claim 1, Winstead teaches: 
A method  (See at least Fig. 5 and 15 in combination with Fig. 9)for actuating engine valves in an internal combustion engine comprising a plurality of cylinders (See Fig. 1a-1c and Fig. 2 for application of method to multi-cylinder ICE), 
each of the plurality of cylinders comprising at least one engine valve  (Fig. 2, intake and/or exhaust valves 52/54.)and having at least one main valve actuation motion source  (Fig. 2, electromagnetic valve actuator (EVA) 51 and 53; ¶0034 also discloses variable alternative means for actuating the intake/exhaust valves according to the inventive method(s)) associated with the cylinder, 
wherein the at least one main valve actuation motion source is configured to provide main valve actuations to the at least one engine valve via at least one valve train, where such main valve actuations are sufficient to support positive power generation by the cylinder (¶0034, also see Fig. 9 and associated disclosure.  EVA’s are configured to support positive power generation in all cylinders, but for example in cylinders 1, 3, and 4.) 
and wherein the plurality of cylinders includes at least one de-activatable cylinder, each of the at least one de-activatable cylinder having at least one deactivator assembly operatively connected to the at least one valve train for the de-activatable cylinder (Figs 1a-1c, Fig. 9, and ¶0072+indicate that at least one cylinder (e.g. #3) may be “deactivated”, meaning fuel/spark are halted, and EVA’s are configured to stop “main valve actuations” (i.e. as depicted in Fig. 9 cylinders 1, 3 and 4) and instead are controlled to perform alternate “secondary valve events”.  Specifically, #2 cylinder is shown with intake/exhaust valves controlled according to alternate strategy during deactivation mode such that exhaust gas is selectively recirculated to the intake manifold in order to, for example, control the thermal state of the air/fuel charge in the intake manifold.) , 
each of the at least one deactivator assembly configured to operate in either an activation state in which the main valve actuations of the at least one engine valve for the de-activatable cylinder are permitted (Fig. 9, EVA’s for each cylinder operate to produce power, e.g. cylinder #’s 1, 3 and 4) or a deactivation state in which the main valve actuations of the at least one engine valve for the de-activatable cylinder are prohibited (Fig. 9, cylinder #3 is in the deactivated state but EVA’s for intake/exhaust valves are controlled to perform “secondary valve events” whereby intake/exhaust valves are selectively opened to recirculate exhaust gas to the intake manifold.), the method comprising: 
operating at least one cylinder (Fig. 9 cylinders 1, 3 and 4) of the plurality of cylinders to provide positive power generation according to the main valve actuations; 
placing the at least one deactivator assembly for a de-activatable cylinder of the at least one de-activatable cylinder in the deactivation state (Fig. 9, EVA’s for cylinder #2 placed in deactivation state); 
and while the at least one deactivator assembly for the de-activatable cylinder is in the deactivation state and while the at least one cylinder is operating to provide positive power27PATENT APPLICATIONJVSPPO96US generation according to the main valve actuations, performing at least one secondary valve event via the at least one engine valve for the de-activatable cylinder (Fig. 9, cylinder #3 is operated with secondary valve events to recirculate exhaust gas to the intake manifold.)

Regarding Claim 2, Winstead further teaches: wherein the internal combustion engine further comprises, associated with the de-activatable cylinder, at least one auxiliary valve actuation motion source (¶0034; “one or more of the intake and exhaust manifold valves may be mechanically actuated by one or more cams, and may For example, cylinder 30 may alternatively include an intake manifold valve controlled via EVA and an exhaust manifold valve controlled via cam actuation including CPS and/or VCT. As another example, cylinder 30 may alternatively include an exhaust manifold valve controlled via EVA and an intake manifold valve controlled via cam actuation including CPS and/or VCT.”) configured to provide valve actuation motions to the at least one engine valve via the at least one valve train for the de-activatable cylinder, and wherein the at least one secondary valve event is provided by the at least one auxiliary valve actuation motion source (As indicated above in ¶0034, auxiliary motion sources for the valves may also provide actuation motions to the engine valves.).

Regarding Claim 3, Winstead further teaches: wherein the at least one deactivator assembly for the de-activatable cylinder, in the deactivation state, loses an amount of lift less than a peak lift provided by the main valve actuations (¶0058; “At 522, the ratio of exhaust gases from the exhaust manifold and intake air from the intake manifold that are trapped by the second cylinder may be adjusted by varying valve timing and/or lift to vary the temperature of the resulting mixture of these gases that are exhausted to the intake manifold via the intake manifold valve.”.  In other words, the amount of lift is variable as necessary to control the temperature of the gases recirculated to the intake manifold.  Fig. 9 further shows a “middle” position which in the context of the disclosure indicates variable lift heights of the valves are utilized based on operating conditions.  See ¶0066”, and wherein the at least one secondary valve event is provided by the main valve actuations via the at least one deactivator assembly for the de-activatable cylinder (Fig. 9, Cylinder 2 secondary .

Regarding Claims 4-5, Winstead further teaches: wherein the at least one engine valve for the de-activatable cylinder comprises at least one exhaust valve, and wherein the at least one secondary valve event is performed by the at least one exhaust valve. (Fig. 9, cylinder 2, exhaust valve is performing a secondary valve event while cylinder 2 is deactivated.) and wherein the at least one engine valve for the de-activatable cylinder comprises at least one intake valve, and 28PATENT APPLICATION JVSPPO96US wherein the at least one secondary valve event is performed by the at least one intake valve. (Fig. 9, cylinder 2, intake valve is performing a secondary valve event while cylinder 2 is deactivated.).

Regarding Claim 6, Winstead further teaches: wherein the at least one engine valve for the de-activatable cylinder comprises at least one exhaust valve and at least one intake valve, and wherein a first secondary valve event is performed by the at least one exhaust valve and a second secondary valve event is performed by the at least one intake valve. (Fig. 9, cylinder 2, intake valve AND exhaust valve are performing a secondary valve event while cylinder 2 is deactivated.).

Regarding Claim 7, Winstead further teaches: wherein the at least one secondary valve event is configured to permit gasses to be drawn into the cylinder. (Fig. 1A; exhaust gases are drawn into deactivated cylinder 30 (i.e. cylinder 2 of Fig. 9)).

Regarding Claim 8, wherein the at least one secondary valve event is configured to permit gasses to be expelled from the cylinder. (Fig. 1A; exhaust gases are expelled from deactivated cylinder 30 (i.e. cylinder 2 of Fig. 9) into intake manifold)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winstead (U.S. 2011/0107986A1) in view of McCarthy , Jr et al. (U.S. 2018/0106204A1; hereafter referred to as “McCarthy”).
Regarding Claim 9, Winstead discloses methods and apparatus for recirculating exhaust gas from the exhaust manifold into the intake manifold in order to, for example, control charge temperature to a target temperature.  Recirculation is achieved by deactivating combustion in at least one cylinder, and selectively controlling the intake/exhaust valve events according to variable secondary valve event(s).  Notably, Winstead discloses “FIG. 5 shows a flow chart depicting an example engine control strategy for varying the temperature of exhaust gases or heated air that is provided to the intake manifold via at least one cylinder.” (¶0010).  Additionally, “At 410, the operating conditions may be identified including past, present, and/or future conditions of the engine system. As described herein, operating conditions may include engine load, engine speed, engine temperature, intake air temperature, ambient air temperature, ambient air pressure, intake manifold pressure, exhaust manifold pressure, air/fuel ratio, spark timing, valve timing, valve position, throttle position, transmission state, accelerator pedal position, brake pedal position, combustion state of each cylinder, and level of boost provided by a boosting device such as a turbocharger or supercharger, among other operating conditions.” (¶0049) And “engine coolant temperature (ECT) from temperature sensor 112 coupled to cooling sleeve 114” (¶0039).  Lastly, “As one example, it may be judged that the charge heating is to be provided to the first cylinder when the operating conditions indicate that auto-ignition may be difficult to achieve without additional heating of the cylinder charge. For example, the control system may reference the map of FIG. 3 and/or FIG. 14 stored in memory to identify whether to provide charge heating for the first cylinder.” (¶0051).  In other words, Winstead discloses performing charge heating, (i.e. secondary valve events) based on a determination that operating conditions suggest that auto-ignition may be difficult to achieve (e.g. “during lower temperature conditions, such as after start-up or during lower ambient air temperature conditions”; ¶0044).
Therefore Winstead suggests, but does not explicitly disclose that secondary valve events (i.e. charge heating in the form of recirculation of exhaust gas thru deactivated cylinders) should be initiated when operating conditions suggest that auto-ignition may be difficult to achieve (e.g. “during lower temperature conditions, such as after start-up or during lower ambient air temperature conditions”; ¶0044); and further discloses that various temperatures are detected at the start of the method (Fig. 4 step 410).  Therefore Winstead does not explicitly teach: wherein the at least one secondary valve event is determined based on one or more engine operating parameters including exhaust temperature, coolant temperature, oil temperature or aftertreatment system temperature.
Another method for temperature management can comprise sensing a power output request for the engine in step S101 and sensing a current air to fuel ratio in one or both of an intake manifold connected to the engine and an exhaust manifold connected to the engine in step S105. A low temperature condition is sensed in one or more of the intake manifold 103, the exhaust manifold 105, or the catalyst 800. A thermal management air to fuel ratio adjustment is determined in step S109 based on the sensed current air to fuel ratio and based on the low temperature condition. An in-cylinder exhaust gas recirculation technique is selected in step S115 based on the determined thermal management air to fuel ratio adjustment. The in-cylinder exhaust gas recirculation technique adjusts an oxygen and particulate content of exhaust gas resulting from combustion to lower the air to fuel ratio of gases available for combustion. A number of cylinders of the multiple-cylinder engine are selected to implement the in-cylinder exhaust gas recirculation technique in step S117. The intake valves and the exhaust valves for the selected number of cylinders are controlled to apply a second compression stroke of the respective reciprocating pistons of the selected number of cylinders to the exhaust gas in step S119. The temperature of the exhaust gas is adjusted by recombusting the exhaust gas that has had a second compression stroke applied. A catalyst temperature can be controlled by controlling the exhaust gas temperature. Instead of manifold temperature, the catalyst temperature can be monitored to determine that a low temperature condition exists.
wherein the at least one secondary valve event is determined based on one or more engine operating parameters including exhaust temperature, coolant temperature, oil temperature or aftertreatment system temperature. (See at least ¶0020+ and ¶0110; in-cylinder exhaust gas recirculation technique executed responsive to determination that low temperature condition exists “A low temperature condition is sensed in one or more of the intake manifold 103, the exhaust manifold 105, or the catalyst 800”” in order to “drastically reduce the time to bring the catalyst 800 to an efficient pollution-filtering temperature.” (¶0021) while simultaneously improving “fuel economy at low load and idle by reducing losses affiliated with the otherwise low use cylinders.” (¶0002+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the thermal management system of Winstead to incorporate the teachings of McCarthy to include wherein the at least one secondary valve event is determined based on one or more engine operating parameters including exhaust temperature, coolant temperature, oil temperature or aftertreatment system temperature. in order to “drastically reduce the time to bring the catalyst 800 to an efficient pollution-filtering temperature.” (¶0021) while simultaneously improving “fuel economy at low load and idle by reducing losses affiliated with the otherwise low use cylinders.” (¶0002+).

Regarding Claim 10, Winstead teaches all the elements of Claim 1 as indicated above.  Winstead further teaches: “Each of the approaches shown in FIGS. 1A, 1B, and 1C may be used, for example, during part load conditions whereby cylinders of the second group may be used to trap, compress, and heat the cylinder charge, with or without combustion, before pushing these gases back into the intake manifold for use in other cylinders performing auto-ignition. In some embodiments, these cylinders may include electromagnetic or electromechanical valve actuators to allow trapping of cylinder charge until it is desired to be push it back into the intake. Further, the variable timing of the exhaust manifold valves can also be used to transfer hot exhaust gases from the exhaust manifold to the intake manifold. In this way, other cylinders may entrain these gases from the intake manifold to provide charge heating.” (¶0031).  Notably, Fig. 1C illustrates secondary valve events comprising opening/closing of the intake valve(s) ONLY; while Fig. 1A illustrates secondary valve events for BOTH the intake and exhaust valves.  Both strategies are disclosed as capable of use together to improve charge heating via in-cylinder recirculation of exhaust gas.  Additionally, Fig. 15 discloses “Deactivate one OR MORE cylinders based on operating conditions” step 1512”.  Figs. 9 and 12 demonstrate operation of a deactivated cylinder via secondary valve events.  Fig. 9 shows a cylinder with intake and exhaust valves operating via secondary valve events and Fig. 12 shows operation of intake valves ONLY via secondary valve events.  Both methods of operation are disclosed as providing the predictable result of providing improved charge heating and or control of exhaust gas temperature.
In other words, Winstead discloses an engine and valve control system configured to selectively operate one or more cylinders in a deactivated (i.e. non-combustion) mode.  Additionally, the control system is configured to execute subsequent secondary valve (intake or intake and exhaust valves simultaneously) events in order to optimize the recirculation of exhaust gas (i.e. EGR) for controlling the temperature of the intake charge and/or exhaust gas.
Therefore Winstead teaches: wherein the at least one de-activatable cylinder comprises a first de-activatable cylinder and a second de-activatable cylinder (Fig. 15, “one or more” cylinders may be deactivated), and wherein the at least one secondary valve event comprises a first secondary valve event  (Fig. 1A for applicable to (only) the first de- activatable cylinder and a second secondary valve event (Fig. 1C for example), different from the first secondary valve event, applicable to (only) the second de-activatable cylinder, 29PATENT APPLICATION JVSPPO96US the step of placing the at least one deactivator assembly for the de-activatable cylinder in the deactivation state further comprises placing the at least one deactivator assembly for either the first or the second de-activatable cylinder in the deactivation state (Fig. 5 step 512 and fig. 15 step 1512); and the step of performing the at least one secondary valve event via the at least one engine valve for the de-activatable cylinder further comprises performing the first secondary valve event via the at least one engine valve for the first de-activatable cylinder (Fig. 5, steps 520-524 and/or Fig. 15 step 1516) or the second secondary valve event via the at least one engine valve for the second de-activatable cylinder.
However, as indicated above in the claim limitations, Winstead does not explicitly teach that the first and/or second valve events are (“only”) applicable to (i.e. exclusive) to a specific cylinder.
McCarthy discloses in-cylinder EGR control similar to Winstead wherein the system is configured to selectively execute “secondary valve events” (See Fig. 6a performing “reverse-breathed gas” in cylinder #1 ONLY; and See Fig. 7a performing “re-breathed gas” in cylinders #2/5 ONLY) which may be applicable ONLY to specific cylinders.  See at least ¶0029 “A variable valve actuator (WA) controller 200 also couples to the cylinders 1-6 to actuate intake valves 130 and exhaust valves 150. The VVA controller 200 can change the actuation of intake valves 130 and exhaust valves 150 so as to open or close the valves normally, early, or late, or combinations thereof such as in negative valve overlap, or cease operation of the valves. VVA controller 200 can cooperate with a valve actuator 185, such as a hydraulic, electric, or electric solenoid system to control the intake and exhaust valves The valve actuators 185 for each cylinder 1-6 can be the same for all cylinders 106, thus enabling each valve of each cylinder to switch between combustion mode, deactivated mode, reverse-breathing mode or re-breathing mode. Or, the valve actuators 185 can differ between the intake valves 130 and the exhaust valves 150, so that certain functionality is only enabled on one or the other of those valves. Or, commensurate with below discussions, the functionality can be distributed so that some valves can switch between combustion mode and deactivated mode, WHILE OTHERS can switch between combustion mode and reverse-breathing or re-breathing mode. And, when more than one intake valve or more than one exhaust valve are used per cylinder 106, the valve actuators 185 can be the same or different for each of those valves.”.  The EGR strategies (i.e. secondary valve events) disclosed by McCarthy provide advantages in the form of reduced emissions and improved fuel economy.  Specifically, “drastically reduce the time to bring the catalyst 800 to an efficient pollution-filtering temperature.” (¶0021) while simultaneously improving “fuel economy at low load and idle by reducing losses affiliated with the otherwise low use cylinders.” (¶0002+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the thermal management system of Winstead to incorporate the teachings of McCarthy to include wherein first and second secondary valve events were ONLY applicable to specific cylinders in order to “drastically reduce the time to bring the catalyst 800 to an efficient pollution-filtering temperature.” (¶0021) while simultaneously improving “fuel economy at low load and idle by reducing losses affiliated with the otherwise low use cylinders.” (¶0002+).

Regarding Claim 11, the combination of Winstead and McCarthy teaches all the elements of Claim 10 as indicated above.  McCarthy further teaches: wherein the step of performing the at least one secondary valve event further comprises selecting either the first secondary valve event or the second secondary valve event based on one or more engine operating parameters including exhaust temperature, coolant temperature, oil temperature or aftertreatment system temperature. (See at least ¶0020+ and ¶0110; in-cylinder exhaust gas recirculation technique(s) executed responsive to determination that low temperature condition exists “A low temperature condition is sensed in one or more of the intake manifold 103, the exhaust manifold 105, or the catalyst 800”” in order to “drastically reduce the time to bring the catalyst 800 to an efficient pollution-filtering temperature.” (¶0021) while simultaneously improving “fuel economy at low load and idle by reducing losses affiliated with the otherwise low use cylinders.” (¶0002+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the thermal management system of Winstead to incorporate the teachings of McCarthy to include wherein the step of performing the at least one secondary valve event further comprises selecting either the first secondary valve event or the second secondary valve event based on one or more engine operating parameters including exhaust temperature, coolant temperature, oil temperature or aftertreatment system temperature in order to “drastically reduce the time to bring the catalyst 800 to an efficient pollution-filtering temperature.” (¶0021) while simultaneously improving “fuel economy at low load and idle by reducing losses affiliated with the otherwise low use cylinders.” (¶0002+).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerns et al. (U.S. 2014/0026872A1) discloses “One example approach for controlling an engine variable valve timing device is shown by Winstead in U.S. Pat. No. 7,779,823. Therein, a valve timing of a first engine cylinder is adjusted to flow gases from the engine intake to the engine exhaust while a valve timing of a second cylinder on the same bank is adjusted to return combusted exhaust gases back to the intake. In this way, a timing of an auto-ignition combustion in the engine (e.g., when operating in an HCCI mode) can be controlled.” (¶0003).  Additionally, Fig. 4 illustrates a control method for selectively deactivating cylinders and/or adjusting intake/exhaust valve timing of deactivated cylinders to enable “reverse flow” of exhaust gases back thru the cylinder(s) into the intake manifold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747